Citation Nr: 0930587	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for asthma with shortness 
of breath, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1995 to March 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued the 30 percent 
rating assignment for service-connected asthma with shortness 
of breath.  

In July 2008, the Board remanded the Veteran's claim to the 
Appeals Management Center (AMC) in Washington, D.C. for 
further development.  Following completion of the requested 
actions, as well as a continued denial of the Veteran's 
claim, the AMC returned her appeal to the Board for further 
appellate review.  

Due to the location of the Veteran's residence, the 
jurisdiction of her appeal remains with the RO in Montgomery, 
Alabama.  


FINDING OF FACT

A preponderance of the evidence shows that the Veteran's 
bronchial asthma is manifested by pulmonary function test 
(PFT) findings of forced expiratory volume in one second 
(FEV-1) ranging from 68 to 92 percent predicted and FEV-1 to 
forced vital capacity ratio (FEV-1/FVC) ranging from 67 to 98 
percent.  Monthly visits to a physician for care of 
exacerbations or intermittent (at least 3 courses per year) 
use of systemic (oral or parenteral) corticosteroids has not 
been.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma 
with shortness of breath have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6602 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In the present case, a March 2003 letter notified the Veteran 
of the general criteria for her increased rating claim (to 
include information and evidence of a worsening of her 
service-connected asthma).  In addition, the document 
informed her that VA would make reasonable efforts to help 
her obtain necessary evidence with regard to the issue on 
appeal but that she must provide enough information so that 
the agency could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, a July 2008 letter informed the Veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  Also, this 
correspondence complied with the specific requirements 
(regarding increased rating claims) as articulated in 
Vazquez-Flores, supra.  

The Board acknowledges that the July 2008 letter was issued 
after the initial adjudication (and denial) of the veteran's 
increased rating claim in December 2003.  Importantly, 
however, the timing defect of the correspondence was cured by 
VA's subsequent re-adjudication of the issue on appeal and 
issuance of supplemental statement of the case (SSOC) in 
February 2009.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004); Mayfield v. Nicholson, 444 F.3d at 1333; and 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

Regarding the duty to assist, the RO has obtained the 
Veteran's VA and private treatment records and provided her 
with two VA examinations.  She declined an opportunity to 
present testimony at a hearing before VA personnel.  

Consequently, the Board concludes that no further evidentiary 
development of the Veteran's increased rating claim is 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board will, therefore, proceed to consider 
this issue, based on the evidence of record.  

Analysis

Initially, by an October 2002 rating action, the RO in 
Columbia, South Carolina granted service connection for 
asthma with shortness of breath and awarded a 30 percent 
disability rating, effective from March 2002.  Thereafter, in 
March 2003, the Veteran submitted a claim for an increased 
rating for this service-connected disability.  In that 
statement, she asserted that her asthma had worsened such 
that an increased evaluation was warranted.  She did not 
express disagreement with the October 2002 decision that had 
assigned the initial 30 percent rating.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation (38 C.F.R. § 4.1), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

Respiratory disorders are evaluated under 38 C.F.R. § 4.97, 
DCs 6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran is currently in receipt of a 30 percent 
disability rating under 38 C.F.R. § 4.96(a), DC 6602, which 
pertains to bronchial asthma.  The Board has considered the 
applicability of other diagnostic codes, but as the Veteran 
has not been diagnosed with any pulmonary disorder other than 
bronchial asthma, the Board finds that DC 6602 is the most 
appropriate diagnostic code for rating her disability. 
Accordingly, the Board will proceed with an analysis of the 
Veteran's disability under this diagnostic code.

DC 6602 provides for a 30 percent disability evaluation where 
PFTs show any of the following: FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent, daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  A 60 percent disability evaluation 
is warranted where pulmonary function tests (PFTs) show any 
of the following:  FEV-1 of 40 to 55 percent predicted, FEV-
1/FVC of 40 to 55 percent, at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent evaluation is 
warranted where PFTs show any of the following:  FEV-1 less 
than 40 percent predicted, FEV-/FVC less than 40 percent, 
more than one attack per week with episodes of respiratory 
failure, or the need for daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, DC 6602. 

Although the rating schedule is not explicit as to whether 
PFT results before or after bronchodilator therapy are the 
bases of the ratings, a regulation effective for claims filed 
on or after October 6, 2006, provides that post-
bronchodilator results should be used unless they are poorer 
than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5); 
71 Fed. Reg. 52457, 52458 (September 6, 2006) (amendments 
applicable to all applications for benefits filed on or after 
the effective date of October 6, 2002).  And while the 
Veteran's claim was filed before that amendment, the 
materials published with the promulgation of the rating 
criteria for bronchial asthma under DC 6602 reveal that post-
bronchodilator findings are the standard to be used in 
pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996) (VA assesses pulmonary function after bronchodilator 
therapy).

Evidence of record, which includes two VA examination reports 
as well as VA and private treatment records, indicates that 
the Veteran's asthma with shortness of breath more closely 
approximates a 30 percent rating.  In this regard, the Board 
points out that, for the next highest rating of 60 percent, 
the evidence must show:  FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent, at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  38 C.F.R. § 4.97, DC 6602.  

The evidence of record reflects that the Veteran underwent 
pulmonary function testing on multiple occasions since she 
filed her increased rating claim in March 2003.  
Specifically, these tests occurred between June 2003 and 
November 2008.  

At her June 2003 VA examination, the following pre-
bronchodilator PFT findings were reported: FEV-1 of 92 
percent predicted, and FEV-1/FVC of 98 percent.  No post-
bronchodialator testing was performed.  

The Veteran was treated at Flowers Hospital in July 2004 and 
August 2004 for her asthma.  In July 2004, the following pre-
bronchodilator PFT findings were reported: FEV-1 of 52 
percent predicted, and FEV-1/FVC of 87 percent and 76 
percent.  No post-bronchodialator testing was performed.  The 
doctor noted that these results indicated mild obstruction.  
In August 2004, the Veteran had pre-bronchodilator FEV-1 of 
90 percent predicted, and FEV-1/FVC of 84 percent.  The 
doctor reported that the testing reflected normal FVC, which 
suggested no significant restriction.  He also reported that 
the FEV-1/FVC results represented a dramatic improvement from 
testing in July 2004.  

During February 2005 treatment at Dothan ENT and Allergy, her 
worst pre-bronchodilator FEV-1 was 79 percent predicted, and 
her worst pre-bronchodilator FEV-1/FVC was 81 percent.  No 
post-bronchodialator testing was performed.  The doctor noted 
that these results indicated possible early obstructive 
pulmonary impairment with a mild degree of small airway 
disease.  

During August 2005 treatment with Dr. Paul C. Motta, the 
Veteran had FEV-1 of 84 percent predicted, and FEV-1/FVC of 
55 percent.  It is unclear from the report whether these 
results were pre- or post-bronchodialator.  

During August 2008 treatment at the Southeast Alabama Medical 
Center, she had post-bronchodilator FEV-1 of 68 percent 
predicted, and FEV-1/FVC of 75 percent.

At a November 2008 private examination, she had post-
bronchodilator FEV-1 of 74 percent predicted, and FEV-1/FVC 
of 67 percent.  Also, at the November 2008 VA examination, 
she had post-bronchodilator FEV-1 of 84 percent predicted, 
and FEV-1/FVC of 67 percent.

The Board acknowledges that the Veteran's PFT findings showed 
abnormal results, including pre-bronchodialator FEV-1 of 52 
percent predicted during July 2004 treatment at Flowers 
hospital and FEV-1/FVC of 55 percent during August 2005 
treatment with Dr. Motta.  Significantly, however, on the 
eight occasions on which the Veteran underwent pulmonary 
function testing, she has had pre- and post-bronchodialator 
FEV-1 of 68 to 92 and pre-and post-bronchodialator FEV-1/FVC 
of 67 to 98.  

As such, the Board finds that the one time abnormalities 
shown in July 2004 (FEV-1 of 52 percent predicted) and in 
August 2005 (FEV-1/FVC of 55 percent) are considered 
anomalies when considering the totality of the evidence.  The 
Board finds most probative the remainder of the pulmonary 
function testing, which on numerous occasions, showed FEV-1 
ranging from 68 to 92 percent predicted and FEV-1/FVC ranging 
from 67 to 98 percent.  Such results do not warrant more than 
a 30 percent rating under DC 6602.  38 C.F.R. § 4.97, DC 
6602.  

Additionally, the Veteran's treatment records indicate that, 
since March 2003 (i.e., when she filed her claim for an 
increased rating for asthma), she has not had monthly visits 
to a physician for required care of exacerbations.  Rather, 
the evidence of record shows that she has only required 
periodic physician treatment of asthma exacerbations, 
including treatment in September 2003, October 2003, January 
2004, February 2004, March 2004, August 2004, February 2005, 
September 2005, November 2005, February 2006, July 2006, 
October 2006, April 2007, May 2007, September 2007, October 
2007, November 2007, February 2008, June 2008, July 2008, and 
August 2008.  While the record shows that there was a slight 
increase in the Veteran's required physician treatment for 
exacerbations in 2007 and 2008, she was still not required to 
undergo such treatment on at least a monthly basis.  

Finally, the evidence of record does not show that the 
Veteran has been required to use systemic (oral or 
parenteral) corticosteroids at least three times a year to 
treat her asthma.  The Veteran has used inhalational 
bronchodilator therapy and inhalational anti-inflammatory 
medications, including mometason furoate, albuterol, 
flunisolide, salmeterol, and formoterol, on a daily basis 
since March 2003.  The November 2008 examiner also reported 
that the Veteran is taking theophylline and montelukast.  
However, the Board points out that none of these medications 
is an oral or parenteral (i.e., intravenous) corticosteroid.  
Moreover, while the record reveals that the Veteran was 
prescribed oral corticosteroids on several occasions after 
having an asthma exacerbation, including being prescribed 
prednisone in February 2004 and August 2004, and medrol in 
September 2005 and July 2008, she has not been required to 
undergo such treatment at least three times a year.  Finally, 
the Board notes that the November 2008 VA examiner reported 
that the Veteran is required to take parenteral steroids on 
at least a daily basis; however, insofar as he went on to 
state that this treatment entailed "1 puff every evening," 
he demonstrated a misunderstanding as to the definition of 
parenteral steroids.   

Based on the foregoing, the Board finds that the Veteran's 
asthma with shortness of breath more closely approximates a 
30 percent rating.  Because the Veteran has been using 
inhalational bronchodilator therapy and inhalational anti-
inflammatory medications on a daily basis since she filed her 
claim in March 2003, the Board finds that she is entitled to 
no more than a 30 percent rating under DC 6602.  However, 
because the preponderance of the evidence shows that she has 
not consistently had FEV-1 of 40 to 55 percent predicted or 
FEV1/FVC 40 to 55 percent or has required either at least 
monthly visits to a physician for care of exacerbations or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, she does not meet the 
criteria for a higher rating of 60 percent.

The Board has considered whether it is appropriate to assign 
"staged ratings" for the Veteran's asthma in accordance 
with Hart.  However, the medical evidence demonstrates that 
the Veteran meets the criteria for a 30 percent disability 
rating, and no more, from the date of her claim.  Therefore, 
the assignment of staged evaluations is not warranted in this 
case.  

In addition, the Board finds that there is no showing that 
the Veteran's asthma reflects so exceptional or so unusual a 
disability picture as to warrant a higher rating on an extra-
schedular basis.  Her symptoms are contemplated by the rating 
criteria, are not productive of marked interference with 
employment, have not required hospitalization, and have not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, the Board is not required to 
remand this claim for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 30 percent for asthma 
with shortness of breath is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


